Citation Nr: 9926589	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  97-34 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for major depression, 
currently rated as 50 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel


INTRODUCTION

The veteran had active service from October 1943 to August 
1944.

This appeal arises from an October 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York that denied a claim for an increased 
rating for psychotic depressive reaction, then rated as 30 
percent disabling.  The veteran has appealed for favorable 
resolution of the claim.  

A March 1999 RO rating decision increased the mental disorder 
evaluation from 30 to 50 percent, effective from March 12, 
1997, and reclassified the disability as major depression.  
The veteran continues to disagree with the 50 percent 
evaluation assigned.  Because a higher evaluation for major 
depression is potentially available and as the issue of an 
increased rating was already in appellate status at the time 
of the March 1999 RO rating action, the Board will consider 
entitlement to an increased rating for the entire appeal 
period.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The veteran initially requested a hearing before a traveling 
member of the Board; however, in October 1998, the veteran 
withdrew that request and requested a hearing before an RO 
hearing officer instead.  A hearing was held in November 
1998.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of this appeal has been obtained by the RO.

2.  The veteran's major depression is manifested by such 
symptoms as panic attacks, memory difficulty, lapses in daily 
cleanliness, inability to function independently, a 
persistent danger of hurting self; total occupational and 
social impairment is shown. 

CONCLUSION OF LAW

The criteria for a 100 percent schedular evaluation for major 
depression are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9434 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating is capable of substantiation 
and is therefore well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  A claim that a service-connected 
condition has become more severe is well grounded where the 
claimant asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992).  The Board also is satisfied that all relevant facts 
have been properly developed and no further assistance to the 
veteran is required in order to comply with the duty to 
assist.  Id.

I.  Factual Background

Service connection was established for dementia praecox, 
mixed type, schizophrenic reaction-simple in December 1948 
under Diagnostic Code 9004.  Ratings from 50 percent to 100 
percent were assigned to various periods between 1944 and 
1948.  VA examination reports in the early 1950's indicated 
that the veteran had improved, and by December 1958, the 
rating had been reduced to 10 percent where it remained until 
May 1979, when a 30 percent rating was assigned.  The 30 
percent rating was in effect at the time that a request for 
an increase was received in March 1997.  

A review of the record reflects that in March 1997, the 
veteran's representative reported increased severity of the 
veteran's symptoms.  VA outpatient records received at the RO 
in June 1997 indicate on-going treatment during 1996 and 
1997.  A December 1996 report notes episodes of depression 
but that the veteran coped well, was active with a senior 
citizen group, had a supportive girlfriend, and took 
medication.  Other reports note various health problems 
including peptic ulcer disease, degenerative joint disease, 
kidney stones, and back pain.  A February 1996 report notes 
that the veteran was accused of shoplifting a pack of 
cigarettes.  Later reports note that the shoplifting incident 
was a misunderstanding and that the veteran had not taken his 
medication that day.  

A May 1997 VA mental disorders examination report notes that 
the veteran had recently remarried.  He reportedly cried 
during most of the interview and was very agitated, restless 
and sad.  He felt that his ability to concentrate was poor 
and he reported that he could not finish most tasks assigned 
to him.  He said that he worked at his most recent job from 
1960 to 1979 and reported that he has been unable to work 
since 1979.  He said that he felt hopeless and helpless and 
wished that he was dead.  The examiner found that the veteran 
was oriented to time, person and place. 
He seemed preoccupied with the past and noted that his first 
marriage of 35 years ended in divorce because of his 
depression.  The examiner reported that the veteran finally 
admitted that he had shoplifted for many years before he was 
recently caught.  The veteran blamed his shoplifting habit on 
his poor impulse control.  He reported worsening depression 
and that he did not go anywhere except with his wife.  He 
claimed that he had not used alcohol since 1983.  The Axis I 
diagnosis was recurrent major depression and substance abuse, 
in remission.

In October 1997, the veteran's spouse reported that the 
veteran never admitted to a history of shoplifting.  She said 
that his shoplifting incident was a single isolated incident 
precipitated by his impatience because he forgot to take his 
medication.  

In March 1998, the May 1997 VA examiner supplied an addendum 
report.  The examiner assigned a GAF score of 41 [according 
to the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, a score of 41 to 50 
is indicative of serious symptoms, or serious difficulty in 
social, occupational, or school functioning, i.e., no 
friends, unable to keep a job.  See 38 C.F.R. § 4.125 
(1998)].  The examiner assigned that score on the basis of 
panic attacks, frequent shoplifting, feeling hopeless, not 
having worked since 1979, and no socialization.  

In November 1998, the veteran testified before an RO hearing 
officer to the effect that his patience was getting shorter 
and that he had a tendency to forget things.  He recalled 
that he lost his job as a crane operator in 1978 because he 
apparently blacked out at the controls.  After three 
additional years of difficulty with his marriage, he 
divorced.  He recalled that he was caught recently taking a 
pack of cigarettes from a grocery store but stated that he 
was in a long line waiting to buy the cigarettes and that he 
just wanted to smoke one while waiting.  He reported that he 
went out with his wife, although he did not drive.  He 
testified that he did not have any problems with people.  
When asked, the veteran reported that he did not see a 
psychiatrist.

The veteran's spouse then reminded the veteran that he saw a 
psychiatrist and a psychologist every three months and that 
his medication was recently increased.  She then testified 
that he forgot such things as eating lunch, scheduled 
appointments, and refilling his prescription medication.  She 
testified that she had to remind him to do those things.

In January 1999, the RO received VA outpatient treatment 
reports reflecting treatment for major depression from 1996 
to 1998.  In March and May 1997, depressive episodes with 
decreased memory were reported.  Suicidal thoughts were also 
noted, and the veteran's back pain was thought to contribute 
to his depression and to limit his activities.  In October 
1997, a GAF score of 65 was assigned [according to the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, a GAF score of 61 to 70 is 
indicative of some mild symptoms, or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well.  See 38 C.F.R. § 4.125 (1998)].  A 
February 1998 report contains a diagnosis of major depression 
with psychotic features.  At that time, it was recorded that 
the veteran had an episode of confusion and difficulty 
understanding directions.  The veteran's memory was described 
as quite poor.  The diagnosis of major depression with 
psychotic features was continued in September 1998.

In January 1999, the veteran underwent another VA 
examination.  The examiner noted that the veteran was very 
agitated, restless, cried, and stated that nobody cared.  The 
veteran also reported difficulty concentrating and paying 
attention, and that he felt like killing himself.  He also 
reported that he forgot to do things like daily cleanliness 
and that his wife had to remind him.  He felt helpless and 
hopeless.  He reported that he had trouble communicating with 
people and going outside.  He felt that his depression was 
worsening.  The examiner reported that the veteran was 
oriented to time, place, and person.  He denied delusions or 
hallucination, but freely admitted to having suicidal 
ideation and intent.  The Axis I diagnosis was recurrent 
major depression.  The examiner assigned a GAF score of 
"around 50."  

The examiner further noted that the GAF score was assigned on 
the basis of serious suicidal ideation, panic attacks, and at 
least one episode of shoplifting.  The examiner noted that 
the veteran claimed that he did not leave his house, had no 
friends, and had not worked since 1979.  

In a March 1999 rating decision, a 50 percent rating for 
major depression was assigned effective from March 1997.

II.  Legal Analysis

Disability evaluations are determined by comparing present 
symptomatology with criteria set forth in the VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1998).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7 
(1998).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3 (1998).  The veteran's entire 
history is reviewed when making disability evaluations.  See 
38 C.F.R. 4.1 (1995); Schafrath v. Derwinski, 1 Vet. App. 
589, 592 (1995).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern. The regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994)

The veteran's disability is evaluated under the provisions of 
38 C.F.R. § 4.130, Diagnostic Code 9434.  Under this code, 
the criteria for a 50 percent rating, a 70 percent rating, 
and a 100 percent rating are as follows:  

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships. -
50 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; 
obsessional rituals that interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like 
setting); inability to establish and maintain 
effective relationships.-70 percent

Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, 
own occupation, or own name.-100 percent

In this case, the evidence suggests that the veteran's spouse 
provides a significant amount of care for him, which in turn, 
suggests an inability to function independently.  Although 
the record is unclear as to whether the veteran has a history 
of impulse control problems manifested by shoplifting or just 
one isolated instance, even the one reported shoplifting 
episode suggests impaired impulse control.  In addition, 
while the GAF scores have ranged from 65 to 41 during the 
appeal period, they nevertheless suggest great difficulty in 
obtaining and retaining employment, and it is observed that 
the veteran has not worked for several years.  Furthermore, 
the veteran's suicidal tendencies have been reported on 
various occasions, and in 1999, the VA examiner reported 
"serious" suicidal ideation.  Although suicidal tendencies 
can warrant a 70 percent, a persistent danger of hurting 
oneself warrants consideration of a 100 percent rating.  In 
the Board's view, the evidence here indicates that there has 
been persistent danger of the veteran hurting himself.  

After resolving any reasonable doubt in favor of the veteran, 
the Board finds that in this case, the veteran's disability 
picture more nearly approximates the criteria for a total 
disability evaluation under the provisions of Diagnostic Code 
9434.  Accordingly, an increased 100 percent schedular rating 
for major depression is granted.  







ORDER

A 100 percent schedular evaluation for major depression is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.



		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals



 

